Case: 13-14717   Date Filed: 03/21/2014   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14717
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:12-cv-01493-CEH-KRS



FIRST TIME VIDEOS, LLC,

                                                           Plaintiff-Appellee,

                                  versus

PAUL OPPOLD,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 21, 2014)



Before HULL, MARCUS, and EDMONDSON, Circuit Judges.
              Case: 13-14717     Date Filed: 03/21/2014   Page: 2 of 4


PER CURIAM:



      Paul Oppold appeals the district court’s denial of his motion for attorney’s

fees in this civil action for copyright infringement. No reversible error has been

shown; we affirm.

      This case arose from the alleged illegal downloading and distributing of a

copyrighted video produced by First Time Videos, LLC (“FTV”). FTV filed a

complaint for copyright infringement in the District Court for the Southern District

of Florida against various “John Does,” identified only by their IP addresses. FTV

then sent Oppold a letter notifying him of the lawsuit and telling him that he had

been identified as being associated with one of the IP addresses named in the suit.

Shortly thereafter, FTV dismissed voluntarily (and without prejudice) the

complaint against Oppold’s IP address. The dismissal was pursuant to

Fed.R.Civ.P. 41(a)(1).

      FTV then filed a complaint against Oppold for copyright infringement in the

Middle District of Florida. Before Oppold filed an answer or a motion for

summary judgment, FTV filed a notice of voluntary dismissal without prejudice,

pursuant to Rule 41(a)(1). The district court dismissed the case without prejudice.




                                          2
                Case: 13-14717        Date Filed: 03/21/2014       Page: 3 of 4


       Oppold moved for attorney’s fees as a “prevailing party” under the

Copyright Act, 17 U.S.C. § 505.1 The district court denied the motion, concluding

that Oppold was not a “prevailing party” within the meaning of section 505.

       On appeal, Oppold first argues that the district court lacked subject matter

jurisdiction to deny his motion for attorney’s fees after the district court dismissed

FTV’s complaint. This argument is without merit. The Supreme Court has made

clear that a federal court retains jurisdiction over collateral issues -- including

motions for attorney’s fees -- after a complaint is dismissed. See Cooter & Gell v.

Hartmarx Corp., 110 S.Ct. 2447, 2455-56 (1990).

       Next, Oppold argues that he is entitled to attorney’s fees as a “prevailing

party” under 17 U.S.C. § 505.2 In determining whether Oppold constitutes a

“prevailing party,” we must determine whether a “court-ordered . . . material

alteration of the legal relationship of the parties” has occurred. See Buckhannon

Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 121 S.Ct. 1835,

1840 (2001). In other words, there must be something along this line: “(1) a

situation where a party has been awarded by the court at least some relief on the

1
 Oppold also sought attorney’s fees under Fed.R.Civ.P. 11 and 54(d), 17 U.S.C. § 412, 27
U.S.C. § 1927, and pursuant to the district court’s inherent power. Because Oppold does not
raise these issues on appeal, they are abandoned. See N. Am. Med. Corp. v. Axiom Worldwide,
Inc., 522 F.3d 1211, 1217 n.4 (11th Cir. 2008).
2
 Section 505 provides that “the court in its discretion may allow the recovery of full costs by or
against any party other than the United States. . .” and that “the court may also award a
reasonable attorney’s fee to the prevailing party as part of the costs.” 17 U.S.C. § 505 (emphasis
added).
                                                3
               Case: 13-14717     Date Filed: 03/21/2014    Page: 4 of 4


merits of his claim or (2) a judicial imprimatur on the change in the legal

relationship between the parties.” Smalbein v. City of Daytona Beach, et al., 353

F.3d 901, 905 (11th Cir. 2003) (quotations omitted).

      Nothing evidences a court-ordered change in the legal relationship between

Oppold and FTV. FTV dismissed voluntarily its complaint against Oppold under

Fed.R.Civ.P. 41(a)(1)(i). Such a dismissal is permitted explicitly “without a court

order.” Fed.R.Civ.P. 41(a)(1) (“the plaintiff may dismiss an action without a court

order by filing . . . a notice of dismissal before the opposing party serves either an

answer or a motion for summary judgment . . . .”); see also Matthews v. Gaither,

902 F.2d 877, 880 (11th Cir. 1990) (noting that a dismissal under Rule 41(a)(1)(i)

“is effective immediately upon the filing of a written notice of dismissal, and no

subsequent court order is required.”).

      To the extent that FTV’s notice of dismissal in this case “operate[d] as an

adjudication on the merits,” pursuant to Rule 41(a)(1)(B)’s “two-dismissal rule,”

the dismissal itself was still automatic and not the result of court action. Cf.

Fed.R.Civ.P. 41(a)(1)(B) (describing the effect of a voluntary dismissal without a

court order). Because Oppold has failed to demonstrate “prevailing party” status,

he is ineligible for attorney’s fees under section 505.

      AFFIRMED.




                                           4